39 F.3d 1179
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.David Lee WILLIAMS, Defendant Appellant.
No. 93-6724.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1994.Decided Oct. 25, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-88-141-S, CA-93-1853-S)
David Lee Williams, appellant pro se.
Lynne Ann Battaglia, U.S. Atty., Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Williams, Nos.  CR-88-141-S;  CA-93-1853-S (D. Md. June 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion to appoint counsel is denied.

AFFIRMED


*
 We note that the denial of a severance motion may rise to the level of a due process violation, but agree with the district court that Williams has failed to demonstrate that he was prejudiced by the joint trial